ACCEPTED
                                                                                                                       01-15-00147-CV




NVM
                       NESBIT T,                                                                             FIRST COURT OF APPEALS
                                                                                                                     HOUSTON, TEXAS
                       VASSAR &                                                                                  4/14/2015 11:45:07 AM
                                                                                                                   CHRISTOPHER PRINE
                       MCCOWN , L.L.P.                                                                                          CLERK

                        a t t o r n e y s   |   c o u n s e l o r s
                                                                      15851 DALLAS PARKWAY, SUITE 800, ADDISON, TEXAS 75001
                                                                                PHONE: 972.371.2411 FAX: 972.371.2410 W EB:
                                                                                                   FILED IN WWW.NVMLAW.COM
                                                                                           1st COURT     OF APPEALS
                                                                                           W RITER’S DIRECT DIAL: 972.371.2419
                                                                                               HOUSTON, TEXAS
                                                                                       W RITER’S EMAIL: PSICOTTE@NVMLAW.COM
                                                                                           4/14/2015 11:45:07 AM
                                                                                            CHRISTOPHER A. PRINE
                                                                                                   Clerk
                                                          April 14, 2015
 VIA E-FILING
 Civil/Family Post-Trial Section
 Harris County District Clerk
 Harris County Civil Courthouse
 201 Caroline, Suite 250
 Houston, Texas 77002

        Re:       Cause No. 201474548, In re: S. Swain, in the 234th Judicial District Court of
                  Harris County, Texas

                  01-15-00147-CV; Metropolitan Insurance and Annuity Company and Metropolitan
                  Life Insurance Company v. Peachtree Settlement Funding, LLC, in the First Court
                  of Appeals (the “Appeal”).

 Dear Clerk:

         This firm and the undersigned represent Peachtree Settlement Funding, LLC (“Peachtree”)
 in the above-referenced matters. This letter is written to formally request that the Clerk’s Record,
 prepared for the above-referenced Appeal and filed with the First Court of Appeals in Houston on
 April 2, 2015, be supplemented with certain documents that were not included in the original
 Clerk’s Record.
        Peachtree respectfully requests that the following documents be included in the
 supplement to the Clerk’s Record:
 DATE FILED                                         NAME OF DOCUMENT
 March 6, 2015      Notice of Hearing
                    Filing Letter from Patrick Larkin, counsel for Metropolitan Life
  April 2, 2015
                    Insurance Company and Metropolitan Insurance and Annity Company
                    Proposed Order on Interested Parties Metropolitan Life Insurance
                    Company and Metropolitan Insurance and Annuity Company’s Response
  April 2, 2015
                    and Objection to Peachtree Settlement Funding, LLC’s Motion for New
                    Trial and/or to Supplement the Record and Present Additional Testimony
                    Interested Parties Metropolitan Life Insurance Company and
                    Metropolitan Insurance and Annuity Company’s Response and
  April 2, 2014
                    Objection to Peachtree Settlement Funding, LLC’s Motion for New Trial
                    and/or to Supplement the Record and Present Additional Testimony
                    Order Confirming and Reaffirming Final Order Approving Transfer of
  April 6, 2015
                    Structured Settlement Payment Rights
                    Order Granting Peachtree Settlement Funding, LLC’s Motion to
  April 6, 2015
                    Supplement the Record and Present Additional Testimony
Peachtree respectfully requests that the Clerk’s Record be supplemented as quickly as possible
and that a supplemental copy of the Clerk’s Record be forwarded to the undersigned. Please
advise me at the e-mail or phone number listed below of the cost for the production of the
supplemental Clerk’s Record so that I may arrange for payment.
        Should you have any further questions or concerns please do not hesitate to contact me at
psicotte@nvmlaw.com or (972) 371-2411. Thank you for your assistance in this matter.


                                     Sincerely,

                                             /s/ Patrick P. Sicotte
                                     Patrick P. Sicotte

cc:    VIA E-FILING
       Honorable Christopher A. Prine
       Clerk of the Court
       First Court of Appeals
       301 Fannin St.
       Houston, Texas 77002

       Via E-Mail
       And U.S. Mail
       Patrick Larkin
       The Larkin Law Firm, P.C.
       11200 Broadway, Suite 2705
       Pearland, Texas 77584

       Via E-Mail
       And U.S. Mail
       Stephen R. Harris
       Drinker Biddle & Reath LLP
       One Logan Square, Suite 200
       Philadelphia, PA 19103

       Via U.S. Mail
       S. Swain
       3303 Quarry Place Lane
       Katy, Texas 77493